Citation Nr: 1547057	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 15, 2012 for radiculopathy of the right lower extremity and an effective date earlier than February 15,  2012 for radiculopathy of the left lower extremity.

2.  Entitlement to an effective date earlier than February 15, 2012 for total disability based upon individual unemployability (TDIU).

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder, arm, and hand numbness.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

6.  Entitlement to a rating in excess of 10 percent before January 2007, a rating in excess of 20 percent from January 25, 2007 to February 19, 2012, and 60 percent since May 1, 2012 for degenerative joint disease, lower back.  
REPRESENTATION

The Veteran represented by:    Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions in November 2007, September 2012, and February 2013 by the Waco, Texas, and Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Waco, Texas has jurisdiction of the file.  

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the issue concerning an earlier effective date for service connection for radiculopathy for each lower extremity was certified to the Board as a claim of new and material evidence to reopen claims of service connection for left leg limp and service connection for bilateral numbness of the lower extremities.  As discussed below, however, the original claim for service connection for radiculopathy in each lower extremity has remained pending until the RO granted service connection for right and left lower extremity radiculopathy in September 2012 and the Veteran contended he should receive an earlier effective date for the radiculopathy disabilities.  Therefore, the Board has addressed the issue as set forth on the first page of the decision

The issues of entitlement to an increased rating for degenerative joint disease, lower back and an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2015, the Veteran stated on the record of his hearing that he wished to withdraw from his appeal the issues of service connection for headaches, whether to reopen a claim for service connection for left shoulder, arm, and hand numbness, and whether to reopen a claim for service connection for a cervical disability.

2.  On May 2, 2007, VA received a claim for service connection for bilateral lower extremity radiculopathy, claimed as a left leg limp and bilateral leg numbness.

3.  In a rating decision dated in November 2007, the RO denied the claim for service connection for bilateral lower extremity radiculopathy.  

4.  In October 2008, the Veteran expressed disagreement to the rating assigned for his lumbar spine disability and that he was not also assigned a separate rating for the radiated pain down his legs.  

5.  The claim for service connection for radiculopathy remained pending until it was granted in a September 2012 rating decision.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issues of service connection for headaches, whether to reopen a claim for service connection for left shoulder, arm, and hand numbness, and whether to reopen a claim for service connection for a cervical disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an effective date of May 2, 2007, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity and for the grant of service connection for radiculopathy of the left lower extremity has been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2015)
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Veteran's appeal included the issues of service connection for headaches, whether to reopen a claim for service connection for left shoulder, arm, and hand numbness, and whether to reopen a claim for service connection for a cervical disability.  At his hearing before the Board in August 2015, the Veteran stated on the record that he wished to withdraw these issues from his appeal. 

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran. 38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claims, the Board does not have appellate jurisdiction and the appeal as to the claims for service connection for headaches, whether to reopen a claim for service connection for left shoulder, arm, and hand numbness, and whether to reopen a claim for service connection for a cervical disability is dismissed.  38 U.S.C.A. § 7105.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As to the Veteran's claim for an earlier effective date for radiculopathy and for TDIU, where, as here, the appeal stems from notice of disagreement with the award of the assignment of the effective date following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104  and § 7105.  In this regard, a statement of the case was issued in January 2014 which set forth the criteria to be satisfied to warrant an earlier effective date for radiculopathy.

Entitlement to an Earlier Effective Date for Right Lower Extremity Radiculopathy and Left Lower Extremity Radiculopathy

The Veteran was awarded service connection for right lower extremity radiculopathy and service connection for left lower extremity radiculopathy (bilateral radiculopathy) in an August 2013 rating decision, assigning an effective date of February 12, 2012.  The date assigned is the date of a claim regarding the Veteran's low back disability.  The Veteran, however, asserts the effective date of service connection for bilateral radiculopathy should be earlier. 

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

A formal claim is a specific claim in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.1(p).

Additionally, in some cases, the date of VA outpatient examination may be accepted as an informal claim.  38 C.F.R. § 3.157(b).

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In September 2005, the Veteran filed a claim for service connection for a back disability.  The Veteran did not file a claim for bilateral radiculopathy contemporaneous with the low back claim, nor was there any communication or action indicating the intent to apply for service connection for radiculopathy before the RO issued its initial rating decision in February 2006 which denied the claim for service connection.  Thereafter, the Veteran filed a notice of disagreement to the February 2006 rating decision.
In October 2006, the RO issued a rating decision granting service connection for degenerative joint disease, lower back, assigning a 10 percent rating and awarding an effective date in September 2005, the date he filed his service connection for a back disability.  

On May 2, 2007, the Veteran filed a claim for serviced connection for a left leg limp and service connection for bilateral leg numbness, both of which he asserted were caused by his lower back disability.  

In November 2007, the RO continued the 10 percent rating for degenerative joint disease, lower back and denied service connection for left leg limp and bilateral leg numbness.  

In October 2008, the Veteran filed a notice of disagreement to the November 2007 ratings decision.  He disagreed to the rating assigned for his lumbar spine disability and also contended that he was not assigned a separate rating for the radiated pain down his legs.  

In March 2009, the Veteran submitted evidence directed to his contention that his left leg limp and bilateral numbness should be service connected.  

In November 2009, the RO issued a statement of the case stating and addressing the issue of the rating assigned to the Veteran's lower back disability, but did not address whether a separate rating should be awarded for the pain radiating down his legs. 

In March 2010, the RO issued a rating decision that stated the Veteran had not filed a notice of disagreement regarding the lower extremity neurological disabilities to the November 2007 rating decision and that the March 2009 submission was not new and material evidence to reopen the claims of service connection for left leg limp and bilateral leg numbness.  The Veteran filed a notice of disagreement with the March 2010 rating decision, and after the issuance of the statement of the case and substantive appeal in April 2013, the RO certified to the Board as an issue whether the Veteran presented new and material evidence to reopen the claims of service connection for a left leg limp and service connection for bilateral leg numbness.

On February 15, 2012, the Veteran filed a claim for an increased rating for degenerative joint disease of the thoracolumbar spine.

In a VA examination dated July 18, 2012, the VA examiner diagnosed moderate lumbosacral radiculopathy with objective signs of radiculopathy in both legs.

In September 2012, the RO awarded service connection for radiculopathy in the right lower leg and radiculopathy in the left lower leg, assigning as an effective date February 15, 2012, the date of filing for the Veteran's claim for an increased rating for the degenerative joint disease of the lumbar spine.

The Board finds that the effective date for bilateral radiculopathy is incorrect and the RO should not have treated the November 2007 rating decision as final in the issue of separate ratings for left leg limp and numbness in each lower extremity.  As noted, the RO issued a rating decision in October 2006, which granted service connection for the low back disability and assigned a 10 percent rating.  It did not award a separate rating for the Veteran's radiculopathy based upon objective abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (note 1).  The Veteran on May 2, 2007 asserted he had a left leg limp and bilateral leg numbness.  In November 2007, the RO continued the 10 percent rating for degenerative joint disease, lower back and denied service connection for left leg limp and bilateral leg numbness.  The Veteran in October 2008 then filed a notice of disagreement stating he disagreed with the November 2007 rating decision, including the lack of a separate rating for radiated pain down the legs. 

At this point, the next step was for the RO to issue an SOC, and the Veteran could then prepare a substantive appeal.  See 38 C.F.R. §§ 19.29 , 19.30, 20.302.  Instead, as noted, the RO issued another rating decision dated in March 2010 that among other claims, again denied to reopen service connection for left leg numbness and bilateral leg numbness. This rating decision had no effect on the October 2008 notice of disagreement, that is, it did not terminate the appeal and the Veteran was not required to file a new notice of disagreement.

The September 2012 rating decision determined the February 15, 2012 document received from the Veteran was a new claim to re-open the service connection claims for neurological disabilities in the lower extremities due to the low back disability.  That is incorrect. The February 15, 2012 submission by the Veteran was not a new or second claim to re-open the service connection claims.  Instead, at best, it presented a re-assertion by the Veteran of his claims.  The Veteran already expressed disagreement to the decision.  At no point did the Veteran in writing withdraw his notice of disagreement dated in October 2008.  38 C.F.R. § 20.204.  The Board therefore finds that the May 2, 2007 claims for service connection for left leg limp and bilateral leg numbness remained pending under 38 C.F.R. § 3.160 due to the timely and pending notice of disagreement filed in October 2008.

Furthermore, the Board finds that the initial claims for left leg limp and numbness are the same claims as the grant of service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  What the Veteran initially claimed and the disabilities that were service connected do not necessarily separate claims, but rather all neurological diagnoses of the lower extremities need to be considered in adjudication of the service connection claims.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In this instance, the grant of service connection for radiculopathy was part and parcel of his claim for an higher rating for his low back disability when he asserted lower extremity symptoms due to the low back disability.  The February 2012 VA examination provided the medical evidence to support the claim.  The award of service connection for radiculopathy in this instance is the same as an award to a Veteran who files a service connection claim and the claim is granted based upon the subsequent VA examination.  Under those circumstances, the date of filing becomes the effective date for an award of service connection and the same result is warranted here.  Stated another way, when the Veteran filed his claim for an increased rating for the low back disability, including asserting that his radiating pain should be service connected on May 2, 2007 and disagreed with the November 2007 rating decision that became the date of receipt for his claim of service connection for bilateral lower extremity radiculopathy and therefore the effective date for service connection for radiculopathy in each lower extremity.  38 C.F.R. § 3.400 (b) (2).

Therefore under 38 C.F.R. § 3.400(o)(1) the critical date in assigning the effective date is the date of receipt of the current claims, which is May 2, 2007.  This is the date VA received a statement from the Veteran asserting the amount of compensation he received for his low back disability does not adequately cover the neurological symptoms bilateral leg numbness and left leg limp.  As a result of this claim, evidence developed that not only established radiculopathy as a disability, but also that it was caused by the low back disability, raising the issue of service connection.

The Board further finds that before May 2, 2007, there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application for service connection for radiculopathy and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (final decision will be reconsidered when subsequently acquired uniform service records).  The record also does not reveal any earlier claims by the Veteran for radiculopathy or a communication or action from the Veteran indicating an intent to claim service connection for radiculopathy.  Thus, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to May 2, 2007, and there is no factual or legal basis to assign an effective date before May 2, 2007, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, when the Veteran filed his claim for service connection for left leg numbness due to his low back disability on May 2, 2007, that became the date of receipt for his claim of service connection for radiculopathy and therefore the effective date for service connection for radiculopathy.  38 C.F.R. § 3.400 (b) (2). 

The evidence thus does not support an effective date for service connection for lower leg extremity radiculopathy of either leg before the claim filed on May 2, 2007, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal for service connection for headaches, whether to reopen a claim for service connection for left shoulder, arm, and hand numbness, and whether to reopen a claim for service connection for a cervical disability is dismissed.

Entitlement to an effective date of May 2, 2007, but no earlier, for service connection for right lower extremity radiculopathy and left lower extremity radiculopathy is granted.

REMAND

Initially, the Board notes that the RO did not certify the issue of a higher rating for the Veteran's service connected degenerative joint disease, lower back (lower back disability).  In November 2007, however, the RO continued the 10 percent rating for the lumbar spine disability and in October 2008, the Veteran filed a notice of disagreement to the assigned rating.  The RO issued a statement of the case in November 2009 and, following notification by the RO, the Veteran filed a timely substantive appeal in January 2010.  At no point since January 2010 has the Veteran in writing or at his August 2015 hearing withdraw the appeal for a higher rating for the lower back disability.  38 C.F.R. § 20.204.  Therefore, the Board finds the issue of a higher rating for the lower back disability is before it for adjudication.  38 C.F.R. § 20.200.

Also in a November 2009 rating decision, the RO increased the rating for the low back disability from 10 percent to 20 percent, effective January 25, 2007, the date it received the claim for an increased rating.  In a September 2012 rating decision, the RO increased the rating for the low back disability from 20 percent to 60 percent, effective May 1, 2012, the date after the Veteran received temporary total disability for lumbar surgery occurring on February 20, 2012.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the January 2010 substantive appeal, the Veteran stated he wanted a hearing on this issue.  Although he received a hearing in March 2015, that hearing related to other issues, namely earlier effective dates for radiculopathy and TDIU.  It did not cover or allow the Veteran to present evidence as to why his lower back disability warrants a higher rating.

The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700 , 20.703, 20.704

As a result of the assignment of the September 2012 rating for radiculopathy, the Veteran met the schedular criteria for TDIU.  38 C.F.R. § 4.16.  Although the effective date for radiculopathy is now May 2007, it does not necessarily follow that the current ratings of 40 percent for radiculopathy in each leg also extends back to May 2007.  Instead, separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  The issue of what rating is appropriate before February 2012 for the radiculopathy disabilities has yet to be adjudicated by the RO.  Whether the Veteran meets the criteria for TDIU before February 2012 depends upon the ratings assigned for bilateral radiculopathy for the period from January 2007 to February 12, 2012.  The TDIU claim is inextricably intertwined with the rating of and effect of the radiculopathy disabilities upon employment (meaning that the determination on that other issue affects the claim for TDIU).  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, the claim of earlier effective date to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing on the issue of an increased rating for degenerative joint disease, lower back, to be conducted at the RO before a Member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received.  A copy of the notice must be provided to the Veteran and his representative.

2.  After rating the Veteran's radiculopathy disability, adjudicate the issue of entitlement to a TDIU.  Notice of the determination should be issued to the Veteran and his representative.  If the benefit sought is not granted, issue a statement of the case and afford the appropriate period to respond.  Thereafter, the matter should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


